DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. Applicant has amended independent claims 9 and 29 with “interchangeably inserting either a vacuum pump or a locking mechanism”. It is the examiner’s interpretation that this language is positively claiming A (vacuum pump) or B (locking mechanism), not both A and B. The term “interchangeably” is functional language. The transitional phrase “comprising” does not exclude additional method steps to modify the socket such as adding an aperture to receive button 64 to which the “assembly” of Laghi is fully capable of being modified. Further, “interchangeably” could be interpreted as describing the non-positively claimed vacuum pump or locking mechanism.

    PNG
    media_image1.png
    352
    424
    media_image1.png
    Greyscale

and the locking mechanism:..” but is language is not necessary to fulfill a method claim because it only further describes the unchosen step of a locking mechanism.

In summary, locking mechanisms (known in the art as shuttle locks) are well known. Vacuum pumps, as claimed, are well known in the art. The language “locking mechanism” is overly broad and could be interpreted as a vacuum pump. These claims are not patentable.
	
The election/restriction was made final by the examiner on 9/24/2020. See the reasoning therein.
Regarding the drawings, please depict a drawing showing the objected to matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interchangeable vacuum pump and locking mechanism must be shown or the feature(s) canceled from the claim(s). 
How, does the locking pin lock with the housing? It must be shown. There is no release mechanism shown extending through the socket.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (8,197,555). Evidenced by Korea (applicant submitted 213-0055449).
Laghi teaches a method of configuring an assembly to be fitted to an amputee.
Said assembly comprising a thermoset plastic socket (3:61 et seq.) having an extension 11 which can be integrally molded with the socket (claim 9).
Said assembly comprising a vacuum pump 14 comprising: an elastomeric housing (see claim 1) comprising an inner fluid channel (9, 19, 18, etc), an upper exterior surface, and an exterior sealing element (The pump housing body 3 defines an outer surface 17 that provides a complemental snug fit with the interior surfaces 13 of the extension 11.), a spring member 4, a first one-way valve 5, preventing backflow of air, a second one-way valve preventing backflow of air 6, wherein the spring member, first one-way valve, and second one-way valve are disposed within the inner fluid channel.



    PNG
    media_image2.png
    369
    538
    media_image2.png
    Greyscale

Regarding “interchangeably inserting either a vacuum pump or a locking mechanism”, it is the examiner’s interpretation that this language is positively claiming A (vacuum pump) or B (locking mechanism), not both A and B. This is a method claim.
“And a locking mechanism comprising: a housing having a central inlet and a mechanical locking pin configured to engage a prosthetic liner when inserted into the central inlet” is not necessary to fulfill a method claim because it only further describes the step not required. The term “interchangeably” is function language in which the assembly of Laghi is fully capable of receiving a non-positively claimed locking mechanism.
However, Laghi fails to specifically teach the distal end of the socket is molded to a removable dummy.
As stated above, the thermoset plastic socket having an extension 11 can be integrally molded. It would have been obvious to one having ordinary skill in the art the molding would require a positive mold or dummy to set the shape and dummy would have to be removed to accept the vacuum pump.

Claim 10, the dummy is cylindrical. 
Claim 11, applicant fails to provide any patentable advantage of the dummy being tapered over it being cylindrical. It is the examiner’s position that it would have been obvious to one skill in the art such that it eased insertion by allowing further insertion before making contact with the socket. Evidenced by Korea. Further, see reasoning for claim 18 below.
Claim 12, the figure above showing the upper exterior surface is concave. 
Claim 13, it would have been obvious to one having ordinary skill in the art to have made the upper exterior surface is convex to make the space within the pump larger to move pump more air.
Claims 14-16, Laghi teaches an elastomer spring member. It would have been obvious to one having ordinary skill in the art to have tried other material such as metal or foam to form a spring with predictable results. Evidenced by Korea, see spring 127.
17. The method of claim 9 wherein the second one-way valve forces air to flow through a third one-way valve positioned in the prosthetic socket. 
	At least claim 17, it would have been obvious to one having ordinary skill in the art to substituted the vacuum pump with at least three valves, tapered dummy, tapered distal end of socket, and tapered elastomer housing valve of Korea on the pump-lock assembly of Laghi which has a greater internal volume to move a greater amount of air.
Claim 18, Laghi teaches:
The pump housing body 3 defines an outer surface 17 that provides a complemental snug fit with the interior surfaces 13 of the extension 11.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774